         Case 1:20-cv-04038-ALC-SLC Document 32 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EQUINOR NATURAL GAS LLC,

                                  Plaintiff,

         -v-
                                                             CIVIL ACTION NO.: 20 Civ. 4038 (ALC) (SLC)
EAST COAST POWER AND GAS, LLC,
                                                                               ORDER
                                  Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant the conference held today, February 17, 2021, the Court orders as follows:

         1. The deadline to complete depositions is extended to March 15, 2021.

         2. By February 24, 2021, Defendant must provide to Plaintiff the name or names of its

               designated Rule 30(b)(6) witnesses and indicate their availability to sit for a

               deposition. If a witness is not available before March 15, 2021, the parties should

               notify the Court by letter on the docket.

         3. By February 24, 2021, Defendant must provide to Plaintiff documents evidencing its

               financial condition, including the UCC filing, balance sheet and/or copy of Defendants’

               financial condition report to its senior letter, as discussed during the conference.

         4. Defendants are not required to amend their responses to Plaintiff’s interrogatories.


Dated:            New York, New York                       SO ORDERED
                  February 17, 2021



                                                           _________________________
                                                           SARAH L. CAVE
                                                           United States Magistrate Judge
